On writ of certiorari (851 U. S. 917) to review the action of the United States Court of Claims in dismissing plaintiff’s petition which sought to recover for the alleged requisitioning of foodstuffs during the Japanese occupation of the Philippine Islands.
The order of the Court of Claims was affirmed by the Supreme Court on January 14, 1957, in an opinion by Mr. Justice Clark.
The syllabus of the Supreme Court opinion is as follows:
Petitioner, a resident of the Philippines, sued in the Court of Claims to recover just compensation for the *814requisitioning by Philippine guerrilla forces of certain equipment and supplies during the Japanese occupation of the Philippine Islands. The suit was filed more than six years after the last alleged requisition. Held: The suit was barred by the six-year statute of limitations.
(a) The period of limitation applicable to petitioner’s case m the Court of Claims was not affected by his having filed a claim with the Army Claims Service.
(b) The existence of hostilities during the Japanese occupation of the Philippines did not toll the statute of limitations in petitioner’s case. Hanger v. Abbott, 6 Wall. 532, distinguished.
(c) Limitations and conditions upon which the Government consents to be sued must be strictly observed and exceptions thereto are not to be implied.
(d) Petitioner’s suit was not filed within three years after the cessation of hostilities, and would be barred even if the three-year limitation of the statute were applicable.